Citation Nr: 1026229	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include as secondary to the service-
connected mature cataract of the right eye.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1966.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by the 
RO.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing held at the RO in March 2004.  A transcript of the 
hearing has been associated with the claims file.  

The Board remanded the case to the RO in September 2004 for 
further development of the record.  

Following the September 2004 Board remand, the VLJ who conducted 
the March 2004 hearing retired from the Board.  Pursuant to 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2007), the 
Veteran, by an April 2008 letter, was given the opportunity to 
request another Board hearing.  

In the letter, the Veteran was also advised that if he did not 
respond within 30 days, the Board would assume that he did not 
want a hearing.  The Veteran responded in April 2008 that he did 
not want another hearing.   

Thereafter, in July 2008, the Board again remanded the case to 
the RO for further development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have an innocently acquired 
psychiatric disorder including a major depressive disorder with 
psychotic features that was caused or aggravated by the service-
connected mature cataract of the right eye.  

3.  The service-connected mature cataract of the right eye alone 
is not shown to prevent the Veteran from obtaining and 
maintaining all forms of substantially gainful employment 
consistent with his educational and occupational background.  



CONCLUSIONS OF LAW

1.  The Veteran does not have an innocently acquired psychiatric 
disability to include a major depressive disorder with psychotic 
features that is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

2.  The criteria for the assignment of a total rating based on 
individual unemployability by reason of service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  

In particular, the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in July 2001, which fully addressed what 
evidence was required to substantiate the claims on appeal and 
the respective duties of VA and a claimant in obtaining evidence.  

More recently, in a September 2008 letter, the RO advised the 
Veteran of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

For these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 slip 
op. at 11-12 (April 21, 2009).  

To the contrary, the claims were fully developed and then 
readjudicated most recently in an October 2009 Supplemental 
Statement of the Case (SSOC), which was issued after all required 
notice was provided.  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  

First, the Veteran's service treatment record (STR) is on file, 
and the claims file contains medical records from those VA and 
non-VA medical providers that the Veteran identified as having 
relevant records.  

The Veteran (nor his representative) has identified, and the file 
does not otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran has been afforded a hearing before a Veterans 
Law Judge in which he presented oral argument in support of his 
claims.

Finally, the Veteran was scheduled for a VA examination in 
December 2008 to address his claim of service connection.  He 
failed to appear at the VA examination.  

The VA examination was necessary to decide the Veteran's claims, 
but he did not offer good cause for his failure to appear at the 
scheduled examination. See 38 C.F.R. § 3.655(a); see also Turk v. 
Peake, 21 Vet. App. 565, 569 (2008).

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).

To the extent the record indicates that the Veteran may have 
moved, VA's duty to assist in the development and adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).   

In fact, it is the burden of a veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him.  The record 
here does not disclose other possible or plausible addresses 
warranting remand for an attempt to locate him.  See, e.g., Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).  

The Veteran was not scheduled for a VA examination in connection 
with his claim for a TDIU rating.  The Board finds that remand 
for a VA examination is not necessary, however, for two reasons.  

First, his only service-connected disability is mature cataract 
of the right eye.  The record contains extensive VA treatment 
records describing the severity of the disorder.  

The evidence does not suggest that there has been a material 
change in the severity of the disability.  See 38 C.F.R. §§ 
3.326, 3.327 (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.)  Moreover, the record contains extensive records 
relating to the Veteran's employability.  

Second, the Veteran's failure to appear at the VA examination 
scheduled in December 2008 indicates that remand for a VA 
examination in connection with his TDIU rating claim would be 
futile.  No further assistance to a veteran is required if the 
record on appeal demonstrates the futility of any further 
evidentiary development.  Smith v. Gober, 14 Vet. App. 227 
(2000).

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board also finds that there was substantial compliance with 
the July 2008 Board remand directives.  A remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is required.  
See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the RO to send the Veteran a 
letter asking him to identify any health care providers having 
treatment records pertinent to his claim.  This was accomplished 
by a September 2008 RO letter.  

The Board's July 2008 remand also instructed the RO to schedule 
the Veteran for a VA examination to determine the nature and 
likely etiology of his claimed psychiatric disorder.  

As indicated, he was scheduled for a VA examination in December 
2008, but he failed to appear.  His failure to report does not 
negate the RO's otherwise substantial compliance with the July 
2008 Board remand orders. See Kyhn v. Shinseki, 23 Vet. App. 335, 
337 (Vet. App. 2010).

For these reasons, the Board finds that all of the Board's July 
2008 remand directives have been substantially complied with and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  


II.  Analysis

A.  Entitlement to Service Connection

The Veteran is contending that service connection is warranted 
for a psychiatric disorder secondary to his service-connected 
mature cataract of the right eye.  

The Board points out that the scope of a claim should be 
construed based on the reasonable expectations of a non-expert, 
self-represented claimant, and the evidence developed during the 
claims process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all the 
information he submits or VA obtains in support of the claim.  

Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the claim must 
be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In light of these considerations, the Board finds that the scope 
the Veteran's present claim encompasses a claim of service 
connection for any psychiatric disorder for which the Veteran has 
been treated or diagnosed.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current disability 
and the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  

(During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006. The amendments to this 
section are not liberalizing. Therefore, the Board will apply the 
former version of the regulation.) 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge). 

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the weight of the evidence is against 
the Veteran's claim.  

First, the service treatment record (STR) does not show, and the 
Veteran does not contend, that his claimed psychiatric disorder 
had its onset during service.  

(Although an October 2002 VA social work note indicates that the 
Veteran complained of having a prior suicide attempt during 
active service, the Veteran has not indicated in support of his 
present claim that any current depressive disorder had its onset 
during his active service.)

Rather, he contends, as indicated by his March 2004 Board hearing 
testimony, that his service-connected right eye cataract had 
caused him to feel depressed due to his decreased vision.  

The record contains some evidence tending to support his claim.  
For instance, a December 1990 VA treatment record indicating that 
the Veteran had depressive symptoms not strictly fulfilling the 
criteria of major depression, but were partly adjustment to 
physical ailments and limitations.  Also, an October 2002 VA 
psychiatry note shows that the Veteran complained of feeling 
depressed related to numerous complaints, including eye problems.

More recently, a VA psychiatrist in March 2005 indicated that the 
Veteran's chronic pain was likely a major contributor to his 
depression.  In fact, the Board points out, a diagnosis of 
adjustment disorder has been made on numerous occasions, 
including in December 1990 and January 1991 at VA.  The Veteran 
has also been diagnosed with major depressive disorder (MDD), as 
shown most recently by a July 2007 VA treatment note.  

The overwhelming evidence, however, shows that the diagnosis of 
adjustment disorder is actually attributed to the Veteran's 
numerous medical disorders other than the service-connected right 
eye cataract.

For instance, the Veteran himself testified at his March 2004 
Board hearing that he started undergoing treatment for depression 
after a motor vehicle accident (MVA).  (The record shows that he 
was involved in an MVA in September 1984).  

Likewise, a January 1991 VA mental health clinic (MHC) note shows 
that the Veteran complained of numerous stressors, including 
physical ailments, especially his low back pain.  

A February 1994 VA psychiatry assessment, in fact, notes a 
diagnosis of depressive disorder associated with chronic low back 
pain.  Similarly, a June 1994 VA psychiatry note reports a 
diagnosis of depressive disorder, not otherwise specified (NOS), 
associated with chronic pain.

A December 1997 VA MHC note indicates that the Veteran had a 
history of glaucoma and depression associated with chronic low 
back pain.  The diagnosis was that of depressive disorder, NOS, 
rule out pain disorder.  

A more recent VA psychiatry note, from July 2007, shows that the 
Veteran was diagnosed with MDD with psychotic features, with a 
primary medical history of fibromyalgia, headaches, 
gastrointestinal reflux disease (GERD), hypercholesterolemia, 
vertebral fractures and glaucoma.  The Board points out that the 
Veteran is service connected for right eye cataract, but not 
glaucoma.  

A March 2000 VA social work assessment explains, in summary, that 
the Veteran had physical problems with limitation in his legs, 
thighs, and both arms and was under psychiatric treatment for a 
mood disorder with a history of alcoholism currently in 
remission.  

In addition to physical pain, the medical records, such as 
October 1980, October 1990, January 1991, and June 1994 VA 
treatment records, also show that the Veteran continuously 
complained of psychiatric symptoms related to family problems. 

Similarly, the Veteran repeatedly complained of symptoms related 
to his living situation.  In December 1990, he complained of 
difficulty adapting to living in Puerto Rico, and at VA in 
January 1991, he complained of dislike for his new home.  

During VA MHC treatment in 1997, the Veteran complained of 
wanting to live near his parents.  A November 1998 VA MHC note 
indicates that the Veteran had a history of depression, but was 
feeling better because he had plans to travel to New York to 
visit his family.

The more recent medical evidence includes a March 2005 VA 
psychiatry note, which reports that the Veteran attributed his 
depressed mood to his severe and chronic pain, including hip and 
shoulder joint arthritis, as well as some fibromyalgic 
manifestation.  

Similarly, a June 2005 VA psychiatry note shows that the Veteran 
complained of being housebound after falling off a stepladder, 
which increased his feelings of depression.  Further, according 
to the June 2005 note, the Veteran's depression appeared to be 
affected significantly by his chronic pain (severe posttraumatic 
osteoarthritis in his hip and shoulder).  

In summary, the treatment records overwhelmingly show that the 
Veteran's psychiatric disorder is attributable to such factors as 
his physical pain and family problems, but not his service-
connected mature cataract of the right eye.  

The record also contains a January 2004 physician's questionnaire 
completed by a VA psychiatrist in relation to the Veteran's 
current claim.  The VA psychiatrist indicated he had been the 
Veteran's primary psychiatric care provider for the prior six 
months.  The psychiatrist then wrote that the Veteran's 
psychiatric disorder was currently manifested by MDD with 
psychotic features.

The January 2004 physician's questionnaire does not directly 
address the pertinent issue on appeal (whether the Veteran's 
psychiatric disorder is caused or aggravated by the service-
connected right eye cataract).  Nonetheless, the Board finds it 
highly probative for two reasons.  

First, the psychiatrist endorsed an option indicating that "no," 
the psychiatric disorder was not related to the Veteran's active 
service.  

Second, the VA psychiatrist noted that the Veteran's symptoms 
"may improve with treatment."  This suggests that the Veteran's 
psychiatric disorder has not undergone an increase in severity 
beyond the natural progression of the disease.  

In other words, if the Veteran's psychiatric disorder "may 
improve," as the VA psychiatrist indicated, there has been no 
permanent worsening (either as a result of his service-connected 
right eye mature cataract or otherwise.)  Such a conclusion tends 
to weigh against the Veteran's claim.  

Accordingly, the Board finds that the January 2004 questionnaire 
is probative evidence weighing against the Veteran's claim.  

The Board also points out that the Veteran, according to an 
August 2002 VA psychiatry note, complained of not sleeping which 
"adds to" his poor vision.  Additional disability is not 
compensable, however, where a service-connected disability, such 
as the Veteran's right eye cataract, is aggravated by a 
nonservice-connected disability.  See Johnston v. Brown, 10 Vet. 
App. 80, 86 (1997).

In summary, the weight of the medical evidence does not show that 
the service-connected right eye cataract has aggravated a 
psychiatric disorder.  

The Board has also carefully considered the Veteran's lay 
assertions.  In addition to the assertions noted hereinabove, the 
Veteran testified at his March 2004 hearing that his VA doctors 
had related his depression to his service-connected eye condition 
based on what he told them.  He also testified that he felt like 
he was not worth anything anymore because he could not see.  

Generally, such lay assertions are competent evidence.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The 
Board finds, however, that the Veteran's lay assertions are not 
credible evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess the credibility and weight 
of the evidence).  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995)  

Here, the VA treatment notes continuously reveal complaints 
related to the Veteran's economic situation.  For instance, the 
Veteran's family, according to an October 2002 VA psychiatry 
report, complained that he had been hiding gambling debts.  

In fact, the Veteran himself complained of financial problems 
during VA inpatient treatment in October 2002.  Then in April 
2003, the Veteran complained of feeling guilty about his 
financial situation.  This evidence suggests desire for monetary 
gain.  See id. at 511. 

Other evidence, such as the October 2002 VA psychiatry inpatient 
treatment notes, shows that the Veteran has complained of hearing 
voices.  His most recent diagnosis of record, from July 2007, 
shows that he is diagnosed with MDD with psychotic features.  
This tends to reduce the reliability of his assertions.  See id.  

In light of these factors weighing against the credibility of the 
Veteran's assertions, the Board finds that his lay statements are 
not probative evidence supporting his claim.  See id.; Davidson, 
581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board reiterates that the Veteran was scheduled for a VA 
examination in light of this evidentiary record.  He failed to 
appear at the VA examination, however.  Therefore, the Board must 
decide the matter based upon the current evidence of record.  
38 C.F.R. § 3.655.  

As such, the Board finds that, although there is evidence showing 
complaints of depressive symptoms related to the service-
connected right eye cataract, the weight of the probative 
evidence establishes that the service-connected disability itself 
did not cause or increase the severity of a psychiatric disorder 
beyond the natural progress of the disease.  See 38 C.F.R. 
§ 3.310.  Accordingly, service connection must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Entitlement to a TDIU

The Veteran is also contending that a TDIU rating is warranted.  

Under the applicable criteria, total disability ratings based on 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
service-connected disabilities, provided that one of those 
disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU 
claim is an alternative way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

Applicable statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file that 
may be interpreted as applications or claims, formal or informal, 
for increased benefits and, then, to all other evidence of record 
to determine the earliest date as of which, within the one year 
prior to the filing of a formal claim for TDIU, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

The Board notes that the Veteran first raised a claim for TDIU 
rating in May 2001.  The Board has accordingly considered all 
evidence of record dating within one year of the claim.  

The Veteran is currently service connected for mature cataract of 
the right eye, rated as 30 percent disabling effective in 
November 1991. 

As this is the only service-connected disability, the Veteran 
does not meet the schedular criteria for assignment of a TDIU 
rating under 38 C.F.R. § 4.16(a).  

A TDIU may also be granted on an extraschedular basis, pursuant 
to 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  

This means that in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with a 
veteran's average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

However, an  extraschedular evaluation may be warranted if there 
is a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 
4 Vet App. 225, 229 (1993).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet .App. 337, 339 (1996).  An extraschedular 
rating is requested by the RO and approved by the Under Secretary 
Benefits or by the Director of Compensation and Pension Services.  

Here, the voluminous claims file does not reveal that the 
service-connected mature cataract of the right eye has caused 
frequent periods of hospitalization during the period under 
review.  

Accordingly, the remaining question is whether the service-
connected disability causes a marked interference with employment 
in excess of that contemplated by the rating schedule.  

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may not be given to the Veteran's age or 
to impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. 
at 363.  

Here, the Veteran has been granted Social Security Administration 
(SSA) disability benefits.  By contrast, the Veteran, according 
to a February 2009 VA mental health note, was living in a 
different state and working at Walmart.  Nonetheless, the record 
does not indicate that this job was more than marginal 
employment, which is not considered substantially gainful 
employment.  See 38 C.F.R. § 4.16(a).  

Accordingly, the remaining question for resolution is whether the 
Veteran is unemployable due to his service-connected disability 
alone.  

On this issue, the weight of the probative evidence shows that 
the Veteran is not unemployable due to his service-connected 
right eye cataract disability alone.  Rather, the evidence 
establishes that he is unemployable due to a combination of his 
service-connected disability and numerous nonservice-connected 
disabilities.  

For instance, the Veteran, as indicated, was involved in an MVA 
in 1984.  The medical evidence following the MVA, such as an 
April 1985 private (non-VA) treatment note, indicates that the 
Veteran was severely limited due to the upper right and lower 
right extremities, which caused a partial disability that would 
be permanent and total.  

The  July 1985 SSA Administrative Law Judge (ALJ) decision 
granting the Veteran's disability claim found that he was unable 
to work due to severe status post fractures and subsequent 
operation of right humerus and right hip.

Also, the Veteran's treating VA psychiatrist completed a 
questionnaire in January 2004 (explained in detail herein above) 
in support of his present claim.  The VA psychiatrist wrote that 
the Veteran was diagnosed with major depressive disorder with 
psychotic features.  The VA psychiatrist also endorsed a response 
indicating that "yes" the Veteran is unemployable due to his 
psychiatric disorder.

The record also shows that the Veteran was awarded benefits from 
the New York State Blind Annuity, Division of Veterans' Affairs, 
in July 2003.  The Board points out, however, that the VA medical 
records, such as a July 2007 report of eye examination, show 
treatment for glaucoma and cataracts of both eyes.  

Moreover, according to an addendum to the July 2007 VA eye 
examination report, the Veteran had traumatic cataract of the 
right eye for 40 years, plus a history of conversion disorder, so 
they "would expect better visual acuity."  

More recently, in May 2007, the Veteran completed a VA employment 
vocational profile.  He indicated that he last worked 15 years 
prior, but had to leave due to a car accident.  He also reported 
his barriers and obstacles to employment as poor eye sight, 
depression, chronic pain, and an extensive work gap.  
Subsequently, a December 2007 VA compensated work therapy program 
discharge note shows that the Veteran was found not too ill to 
work.  

The most recent evidence consists of a February 2009 VA mental 
health note reporting that the Veteran was being discharged from 
the psychiatry treatment program because he had informed the 
program that he was living in a different state and working at 
Walmart.  

In conclusion, the record does not reflect any factor taking the 
case outside the norm, and the fact that the Veteran is 
unemployed or has difficulty obtaining substantially gainful 
employment is not enough.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

To the contrary, the probative evidence shows that the Veteran's 
service-connected right eye cataract alone does not prevent him 
from gaining or maintaining substantially gainful employment than 
would be permitted by his educational and occupational 
background.  Moreover, the Veteran himself has attributed his 
unemployment to a combination of his service-connected and 
nonservice-connected disabilities.  

For these reasons, the claim for a TDIU rating is denied.  See 38 
C.F.R. § 4.16(b).  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  

As the preponderance of the evidence is against the claim, 
however, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for an innocently acquired psychiatric 
disorder, currently manifested by major depressive disorder with 
psychotic features, is denied.

A total rating based on individual unemployability by reason of 
service-connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


